Citation Nr: 0213740	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  99-23 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include asbestosis.  

2.  Entitlement to the assignment of a compensable evaluation 
for a noncalcified pleural plaque.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to June 
1946.  

This appeal arises from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's 
application to reopen his claim for service connection for a 
pulmonary disorder, to include as due to exposure to 
asbestos.  

In November 1995 the Board of Veterans' Appeals remanded the 
claim to the RO. In a July 1999 decision the RO reopened the 
veteran's claim for service connection for a pulmonary 
disability due to exposure to asbestos and denied the claim 
on the merits.  

In a July 2000 decision, the RO granted service connection 
for a noncalcified left pleural plaque and assigned a 
noncompensable rating, and continued the denial of service 
connection for other lung disease, to include asbestosis.  
The veteran appealed for the assignment of a compensable 
rating for the noncalcified left pleural plaque. 

In November 2000 the veteran filed an application to reopen a 
claim for service connection for heart disease.  As this 
matter has not been developed or certified for appellate 
review it is referred to the RO for appropriate action.

As noted above, the RO reopened the veteran's claim for 
service connection for lung disease, to include asbestosis.  
However, the Board must consider the threshold question of 
whether new and material evidence has been submitted to 
reopen the claim.  This is because the preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed.Cir. 2001).  Therefore, 
regardless of the way the RO characterized the issue, the 
initial question before the Board is whether new and material 
evidence has been presented.  Id.  

In September 2000, the Board received additional medical 
evidence pertaining to the veteran's claims with a waiver of 
RO consideration.  38 C.F.R. § 20.1304(c) (2000).  


FINDINGS OF FACT

1.  An RO decision in May 1991 denied the veteran's initial 
claim for service connection for lung disease due to asbestos 
exposure; the veteran timely notice of disagreement and a 
statement of the case was issued but he did not file a timely 
substantive appeal. 

2.  The additional evidence submitted in support of the 
veteran's application to reopen the claim of service 
connection for lung disease, to include asbestosis bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran was exposed to asbestos while serving as a 
machinist mate during service.  

4.  The evidence is in relative equipoise as to whether the 
veteran has asbestosis due to his in-service exposure to 
asbestos.  

5.  The preponderance of the evidence is against the claim 
that his additional diagnosed lung disorders, to include 
chronic obstructive pulmonary disease (COPD) began during or 
are causally linked to any incident of service, to include 
exposure to asbestos.  

6.  The veteran's service-connected non-calcified pleural 
plaque is asymptomatic and not productive of any functional 
impairment.  


CONCLUSIONS OF LAW

1.  The RO May 1991 rating decision denying service 
connection for lung disease due to exposure to asbestos is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. 
§§ 3.104, 19.129, 19.130, 19.192 (1991); 38 C.F.R. § 20.1103 
(2001).  

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a 
pulmonary disorder, to include asbestosis. 38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).  

3.  Service connection for asbestosis is warranted.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2001).  

4.  Service connection for a lung disorder other than 
asbestosis is not warranted.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2001).   

5.  The criteria for the assignment of a compensable rating 
for a noncalcified left pleural plaque have not been met.  
38 U.S.C.A. §§ 1110, 1155 (West 1991); 38 C.F.R. § 4.20, 
4.97, Diagnostic Code 6899-6833 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters.  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (the VCAA) became law.  
In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  

The Board notes that the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
Nevertheless, the Board finds that VA's duties have been 
fulfilled in the instant case.  The Board is satisfied that 
all relevant facts have been properly developed.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  Regarding VA's has a duty to notify, the 
Board notes that the RO advised the veteran of the evidence 
necessary to substantiate his claim, by various documents 
such as the letters sent by the RO to the veteran, the 
Statement of the Case, the Supplemental Statements of the 
Case, and the RO decisions.  As such, the veteran was kept 
apprised of what he must show to prevail in his claims, what 
information and evidence he was responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board further notes that, in addition to the fact that 
there does not appear to be any additional evidence available 
that is relevant to this appeal, the instant Board decision 
on the claim for service connection for asbestosis is 
favorable to the veteran.  This appeal stems from a March 
1993 RO decision.  It has been remanded for additional 
development, which was completed, and examinations with 
opinions addressing the several issues in this appeal have 
been obtained.  There should be no further delay in granting 
this 75 year old veteran his benefit of service connection 
for asbestosis.  Consequently, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

As already stated, the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
However, for the reasons stated above, the Board has found 
that VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  
As such, there has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Veterans Benefits Administration Adjudication Procedure 
Manual (M21-1), Part VI, 7.21 outlines the procedures for 
developing claims involving asbestos-related disabilities.  
The RO and the Board have followed those instructions as to 
the development of the veteran's claim.  

The Board ordered an opinion to resolve a medical question 
raised in the record.  The veteran was notified of that 
opinion and given an opportunity to respond.  He submitted 
additional evidence in response.  

No further assistance to the veteran is required to comply 
with the duty to assist the veteran mandated by 38 U.S.C.A § 
5103A.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Factual Background.  The veteran served in the U.S. Navy from 
February 1944 to June 1946.  His Notice of Separation from 
Service reveals that he served as a motor machinist mate.  
His duties included repairing the boiler, pumps, engine, 
steam lines, and other ship maintenance.  

The service medical records show no lung disease, to include 
asbestosis.  On service separation examination in June 1946 
the respiratory system was noted to be normal and a chest X-
ray was negative.  

A VA examination in June 1949 noted the veteran's respiratory 
system was normal.  

The first reference to a diagnosis of a respiratory disorder 
in the claim folder appears in a VA hospital record dated in 
June 1979, which notes a history of emphysema."  The veteran 
was reported to be very short of breath.  X-rays revealed no 
evidence of active inflammatory disease and the lungs were 
reported to be somewhat over distended in appearance.  
Pulmonary Function Tests revealed FVC=57% of predicted, 
FEV1=50% of predicted, and FEVI/FVC=67%. 

An October 1979 decision of the Social Security 
Administration includes references to chronic obstructive 
pulmonary disease.  

A December 1982 VA pulmonary function study revealed 
borderline normal spirometry and early small airways disease 
could not be excluded.  

VA hospital records for December through January of 1983 
reveal the veteran underwent a two vessel aorta bypass graft.  
Pulmonary function studies at that time were normal.  

A March 1983 VA examination report included diagnosis of 
coronary artery disease, status post bypass; status post 
myocardial infarction by history; compensated congestive 
heart failure and chest pain, atypical for angina.  Noted in 
the report were the veteran's risk factors, which included a 
40 pack year history of tobacco use.  

In October 1987 the veteran was referred for a pulmonary 
consultation for evaluation of severe restrictive and 
obstructive disease with a history of asbestos exposure in 
service.  After evaluating the veteran's history and 
recording the objective findings the following assessment was 
recorded.  "Hard to correlate normal pulmonary function 
tests in 1979 and 1982 mean for increased volumes with 
current study.  "CRX" (chest X-ray) shows increase in 
air/volumes consistent with chronic obstructive pulmonary 
disease, "?" false study, diaphragmatic paralysis.  Little 
lung for asbestosis, which usually appears within 30 years, 
yet has crackles.  Repeat studies were recommended.  

A March 1990 pulmonary function test was interpreted as 
revealing mild (illegible) obstructive disease with good 
bronchodilator response and normal lung volumes.  An October 
1990 pulmonary function test revealed mild combined 
obstructive and restrictive pattern.  A November 1990 
computed tomography (CT) scan was conducted because their was 
a suspicious of fibrosis due to exposure to asbestos.  The 
report of the CT scan of the thorax revealed no parenchymal 
infiltrates or mass lesions.  There was no evidence of 
pleural thickening, plaque formations of calcifications.  No 
significant interstitial pulmonary fibrosis was demonstrated.  

In March 1991 the veteran submitted a Statement in Support of 
Claim in reply.  He noted he served aboard four vessels in 
service, the USS Gentry, USS Roy O. Hale, USS Floyd B. Parks 
and the USS Kretechmer.  He served in the "Eng.Div."  He 
repaired the boiler, pumps, engine, steam lines, and any 
ships maintenance partially below decks and battle station 
"before" deck.  After service he was employed in the 
plastering trade for twelve years.  He worked as a truck 
driver for 5 years, repaired vending machines for 5 years and 
was a self employed contractor with the Forest Service for 8 
years.  

The veteran indicated in April 1991 that he was diagnosed 
with asbestosis at the Lake City VA Medical Center.  He 
stated that all of his medical records including previous VA 
Medical Center records were located at the Lake City VA 
Medical Center.  

August 1990 VA records include diagnosis of chronic 
obstructive pulmonary disease.  Under the heading history a 
notation of "hx of asbestosis" was recorded.  In September 
1990 under assessment is written r/o bronchitis, coronary 
artery disease status post coronary artery bypass graft and 
history of asbestosis.  Another September 1990 VA record 
includes under assessment, history of asbestosis ?.  

A September 1990 report of VA chest X-rays includes a 
clinical history of asbestosis.  The impression of the X-rays 
is status post coronary artery bypass graft (CABG) and no 
acute pulmonary disease.  A Consultation Sheet dated in 
September 1990 requests an evaluation because a history of 
asbestosis was noted and chest X-rays were within normal 
limits.  The provisional diagnosis was rule/out asbestosis. 

The October 2, 1990 VA note includes the veteran's exposure 
in service in the engine room to asbestos.  The assessment is 
chronic obstructive pulmonary disease and chronic restrictive 
pulmonary disease due to his heart?, and fibrosis ? (not 
evident on plain X-ray).  

November 1990 VA records include an assessment of exposure to 
asbestos with no asbestosis on X-rays.  February 1991 VA 
records include only an assessment of asbestos exposure.  

June and July 1991 VA records of hospitalization include a 
past medical history of pulmonary asbestosis.  The social 
history revealed the veteran was a retired naval engineer 
with significant asbestos exposure and a long tobacco history 
of smoking greater than 35 pack per year and positive ethanol 
abuse.  

July 1991 VA records also include assessment of mild chronic 
obstructive pulmonary disease and chronic restrictive 
pulmonary disease (COPD) (mild fibrosis and arteriosclerotic 
heart disease (ASHD)).  

March 1992 VA chest X-rays revealed the pulmonary vasculature 
demonstrated increased prominence and redistribution 
consistent with congestive heart failure.  The lungs were 
otherwise clear.  The impression was congestive heart 
failure.  

April 1992 VA records included assessments of ASHD, mild 
COPD, mild fibrosis and chronic cough due to all of the 
above.  Additional April 1992 VA records include notation of 
COPD-asbestosis-heavy exposure, no fibrosis.  

May 1992 chest X-ray revealed the veteran was status post 
median sternotomy with probable bypass surgery and there was 
no evidence of acute cardiopulmonary disease.  July 1992 VA 
chest X-rays revealed no interval change and minimal scarring 
in the left lung base postoperatively.  August 1992 VA chest 
X-ray revealed postoperative scarring in the left lung base, 
which was unchanged from the prior exam.  The lung were free 
of focal infiltrates, pleural effusions and mass lesions.  
The impression was no interval change, minimal scarring in 
the left lung base postoperatively.  

June 1992 VA chest X-ray revealed the veteran was status post 
median sternotomy for CABG.  There was mild cardiomegaly with 
mild pulmonary congestion, otherwise the lung fields were 
clear.  Findings were consistent with mild congestive heart 
failure.  

July and August 1992 VA hospital records again note a past 
medical history of pulmonary asbestosis.  The diagnoses made 
at that time do not include asbestosis.  A July 1992 chest X-
ray report reveals there was a pleural parenchymal scar in 
the left lateral chest wall at the site of the previous chest 
tube insertion.  The impression noted was status post CABG 
surgery, mild cardiomegaly, pleural parenchymal scar of the 
left lower lung with otherwise apparent clear lungs.  A 
September 1992 chest X-ray revealed sternotomy wires and 
vascular clips in position consistent with multiple coronary 
bypass surgery.  Lungs were hyperexpanded.  There was 
accentuation of some of the interstitial pulmonary markings 
of a chronic type.  There was no evidence of active 
pneumonia.  There were changes of arteriosclerosis.  The 
impression was arteriosclerotic cardiovascular disease, 
status post CABG, COPD, and negative for active pulmonary 
lesion.  

May 1993 VA records included assessments of COPD and 
emphysema of moderate degree.  Also noted was asbestos 
exposure in the Navy, but no calcification or pleural 
plagues.  There was a minimal fibro-nodular infiltrate.  A VA 
Chest X-ray revealed evidence of previous surgery with no 
acute cardiopulmonary abnormalities seen.  There were few 
fibrotic changes seen in structures, which was noted to be 
unremarkable.  

In September 1993 the veteran filed his substantive appeal.  
He indicated the doctors had told him that COPD could be 
caused by something in his lungs.  He had diminished lung 
capacity which he says he was told was probably caused by 
asbestos exposure.  The veteran recalled that the surgeon at 
the VA Medical Center in Gainesville told him that there was 
evidence of fibrosis on the X-rays and not cancer.  

April 1994 VA records included assessments of asbestosis, 
tobacco use (none for 15 years), and COPD.  

In private radiologist report of March 1995 X-rays revealed 
evidence of previous CABG.  Old inflammatory changes were 
seen in both bases, more pronounced on the left.  There 
appeared to be some pleural thickening along the left lateral 
chest wall, presumably secondary to the old inflammatory 
change.  The possibility of a low grade pneumonitis was also 
noted.  

April 1995 VA records included an assessment of possible 
pulmonary asbestosis with bilateral basal scarring and left 
pleural thickening.  

In June 1995 VA records noted the examiner discussed the role 
of asbestosis in the clinical picture and chest X-ray 
findings of pleural thickening (there is no explanation in 
the record as to what that role was).  The veteran was to 
return for further evaluation.  

July 1995 VA records include an assessment of pulmonary 
asbestosis.  

An October 1995 VA pulmonary function test report includes 
diagnoses of mild obstructive airway disease and minimal 
diffusion defect.  

July 1996 VA records from the pulmonary clinic included an 
evaluation for shortness of breath.  The veteran had a 
significant history of COPD and coronary artery disease.  The 
veteran had smoked one pack a day for 35 years.  He had heavy 
exposure to asbestos in the Navy.  The assessment was that 
the veteran's shortness of breath was a combination of 
congestive heart failure, obesity and some component of COPD, 
but not much given his FEV.1 of 1.73.  

August 1996 VA records again noted his shortness of breath 
was multifactorial-a combination of coronary artery disease, 
congestive heart failure, and chronic obstructive heart 
disease (mild).  The most likely contributor was congestive 
heart failure/coronary artery disease.  

A VA examination of the veteran's respiratory system was 
conducted in November 1997.  Physical examination revealed no 
rales at the bases of his lungs.  Chest films taken in 
November 1997 showed no evidence of pleural or parenchymal 
disease related to asbestos.  Pulmonary function tests 
revealed decreased diffusing capacity that was consistent 
with an emphysematous component of his obstructive disease.  
The VA physician (Dr. JR) opined that films showed no 
evidence of asbestos disease and that the veteran symptoms 
were secondary to coronary artery disease, which is self 
inflicted from cigarette smoking and related to his 
hypercholesterolemia.  It was noted that the veteran began 
smoking at 17 years of age and stopped cigarettes 17 years 
ago.  

The veteran submitted a May 1998 letter from his private 
internist, Dr. N.  It reads as follows:

(The veteran) has been our patient since 
1996.  Prior to that he was with Casa 
Blanca Clinic and several other places.  
We have records dating back to 1992, 
which show parenchymal scarring, possibly 
secondary to asbestosis.  In multiple 
notes from many different doctors, this 
has been related to possible asbestosis 
because of his involvement in the service 
and in an area that would have asbestos.  

He is now on oxygen.  I think that there 
may be a component that can be 
contributed to asbestosis, not just 
coronary artery disease, which he 
certainly has that well documented, but 
also having multiple myocardial 
infarctions and open heart surgery times 
two.  

I am not a pulmonary specialist, but I 
think that this definitely needs to be 
taken into consideration as part of his 
problem.  

July 1998 VA chest views revealed a possible nodule at the 
right base and indistinct density over the left anterior 6th 
rib, probably related to pleural calcification .  

A September 1998 letter from Dr. N., the veteran's internist 
included impressions of mild to moderate COPD, history of 
asbestos exposure (interstitial fibrosis and a notation that 
his interstitial fibrosis was probably secondary to 
asbestos), improved hypoxemia and coronary artery disease.  
On physical examination the veteran had diminished breath 
sounds bilaterally with occasional rhonchi.  
The veteran testified at an RO hearing in November 1998 that 
asbestosis had been diagnosed by Dr. G. at the Southeast 
Clinic in 1994.  He noted that Dr. G had had a heart attack 
and was no longer with the Southeast Clinic.  The veteran 
also asserted that his restrictive lung disease could 
possibly be the result of exposure to asbestos. 

A VA examination of the veteran was conducted in April 1999 
to determine if the veteran had asbestosis.  The VA physician 
(Dr. B) indicated he had reviewed the claims folder.  The 
veteran had severe coronary artery disease, with a left 
ventricular ejection fraction of 26 percent.  He also had 
evidence of chronic obstructive pulmonary disease, rather 
than true restrictive disease.  

Examination of the veteran revealed his chest appeared 
hyperinflated, with an increase in the AP diameter.  The 
chest was also hyperesonant and the diaphragms moved poorly.  
Breath sounds were modestly reduced throughout the chest.  
There was slight prolongation of the expiratory phase of 
respiration.  There are no rales, rhonchi, or wheezes, 
however.  There was a systolic murmur, grade 2-3/6, heard 
toward the apex.  The heart could be percussed at 10 
centimeters but the physician suspected that it was much 
larger and the limitation of the percussion to detect size 
was probably related to hyperinflation of the chest.  

The impression of Dr. B was that the veteran had COPD and 
coronary artery disease with significant impairment of 
activity.  There was possible asbestos exposure, as 
described, but none of the studies in the record were 
convincing that he had disease related to asbestos.  In order 
to determine if there were any pleural based calcifications 
or other signs of asbestosis Dr. B requested a CT scan of the 
chest.  Pulmonary function studies were also requested.  In 
May 1999 Dr. B added these hand written findings to the 
examination report.  The CT chest did not demonstrate 
findings supportive of asbestosis.  The pulmonary function 
test showed mild COPD.  Dr. B suspected that the veteran's 
severe ischemic cardiomyopathy was responsible for the bulk 
of his symptoms.  

The veteran submitted his notice of disagreement in August 
1999.  He stated that Dr. S was a pulmonary specialist.  He 
asserted Dr. B the VA physician who conducted the April 1999 
VA examination was an internist, not a pulmonary specialist.  
He stated the physician spent only three or four minutes 
reviewing the claims folder.  The veteran states Dr. B told 
him the CT scan did not always pick up asbestosis.  The 
veteran pointed out the diagnosis of interstitial fibrosis 
noted at the beginning of the VA pulmonary function test 
report.  The veteran listed fourteen different records which 
he asserted supported his claim.  

In response to the veteran's contention that his VA 
examination had been inadequate the RO arranged for the 
veteran to be reexamined by a pulmonary specialist in January 
2000.  The VA pulmonary physician noted the veteran was 
referred to the pulmonary clinic for evaluation of suspected 
asbestosis.  Examination of the veteran revealed his breath 
sounds were uniformly decreased in both lung fields but there 
were no wheezes or crackles.  Dr. V., a VA pulmonary 
specialist, noted that he reviewed the serial chest films 
dating from March 1995 to January 2000.  He indicated since 
1997 they had shown significant cardiomegaly and episodes of 
congestive heart failure with resolution.  No pleural 
effusion or pulmonary parenchymal densities were noted.  
Recent films noted a pacemaker.  The January 2000 CT scan of 
the chest showed a noncalcified pleural plague along the 
lower left lateral chest wall, but no evidence of pulmonary 
parenchymal disease.  Dr. V also reviewed the October 1995 
and August 1998 pulmonary function tests.  
Dr. V wrote the following:

Based on the clinical history, physical 
examination, review of the serial chest 
X-rays, pulmonary function tests and CT 
scan of the chest, this patient appears 
to have ischemic cardiomyopathy with 
chronic angina and congestive heart 
failure and has been stable clinically in 
recent years.  There is evidence of mild 
obstructive lung disease in serial 
pulmonary function studies, probably 
related to cigarette smoking, but also 
may have a contribution from congestive 
heart failure.  There is no evidence of 
asbestosis from review of the chest X-
rays, CT scan and the pulmonary function 
tests.  There is evidence of a 
noncalcified left pleural plague 
suggestive of prior asbestos exposure.  

In July 2000 the RO granted service connection for a 
noncalcified left pleural plague and assigned a 
noncompensable rating.  The veteran was issued a supplemental 
statement of the case in July 2000.  The veteran submitted a 
notice of disagreement with the noncompensable rating 
assigned for the noncalcified pleural plague in August 2000.  

The veteran requested treatment at the VA in July 2000 for 
increased shortness of breath.  Examination noted good air 
movement with bilateral crackles greater on the left than the 
right.  The veteran was admitted to the hospital.  A chest CT 
showed no pulmonary embolism, but some calcification.  The 
pulmonary vasculature appeared well opacified without any 
filling defect such as thrombus.  There were diffuse 
emphysematous changes noted throughout the lung.  There were 
no nodules or masses appreciated.  There was no pleural 
effusion but the heart appeared enlarged.  

Records from Mesa Lutheran Hospital reveal that a lung biopsy 
was conducted in December 2000, which included samples of 
tissue from the veteran's left lower lobe.  The Surgical 
Pathology Report reveals that an asbestos body was identified 
that was consistent with asbestosis.  On microscopic 
examination, it was reported that "[n]o asbestos bodies are 
identified", however, "iron stains [revealed] the presence 
of a single ferruginous body morphologically consistent with 
an asbestos body."  The pathologist also reported benign 
lung parenchyma and bronchial mucosa.  The microscopic 
examination did not identify significant fibrosis in the 
interstitium of the lung parenchyma.  

January 2001 records from the veteran's private physician 
include impressions of asbestosis, hemoptysis, chronic 
obstructive pulmonary disease, cor pulmonale, acute 
bronchitis, chronic bronchitis and coronary artery disease.  

The veteran appeared with his spouse, and a friend at a 
hearing before the undersigned Member of the Board in January 
2001.  The veteran offered testimony as to the nature and 
circumstances of his exposure to asbestos while in the 
service.  (T-5).  The veteran stated he passed out in service 
in April of March 1945 and asserted it was related to his 
problems with his heart and lungs.  The veteran stated he had 
dug coal on his own property.  (T-8).  He related being told 
his lung capacity was decreased in 1979 and that he was told 
it was restrictive disease.  (T-9).  The veteran was being 
treated by private physicians, Dr. R and Dr. N.  The veteran 
and his representative disputed the contention that the 
veteran's shortness of breath was secondary to congestive 
heart failure.  (T-9, 10).  The veteran's friend, JK, 
testified he had known the veteran since 1995.  He had 
noticed the veteran's breathing decreased more and more.  The 
veteran first noticed breathing problems probably within five 
years after he got out of service.  (T-13).  

The veteran submitted a statement in February 2001 from Dr. 
N., his internist  He reported the veteran's history of open 
heart surgery.  He stated the veteran has ischemic 
cardiomyopathy.  In Dr. N's opinion the veteran with 
medication should not be as short of breath as he appeared to 
be.  He noted there was documentation by pathology report of 
asbestos nodules.  He reiterated the veteran did have 
cardiomyopathy, but it was not to the point of his being 
hospitalized or being complete cardiac cripple.  His 
shortness of breath was not completely secondary to his 
cardiac problem.  

In November 2001 the Board requested an opinion from a 
pulmonary physician at a VA hospital.  Following a review of 
the relevant evidence in the claims file, the pulmonary 
specialist noted, in pertinent part, that the veteran was 
exposed to asbestos on a daily basis during his service 
between 1944 and 1946 and had been followed at various VA 
hospitals and by private physicians since 1977 for multiple 
medical problems.  It was noted the veteran had significant 
ischemic heart disease with a left ventricular ejection 
fraction of about 25%, and a history of multiple myocardial 
infarctions and CABG times two, the last one in 1992.  Had a 
transvenous permanent pacemaker placed in 1999 for 
bradyarrhthmias and is on anticoagulation for a mural 
thrombus, along with hypertension and hypercholesterolemia.  
It was further noted that the veteran had no other history of 
asbestos exposure since discharge from the Navy, and was a 
smoker of 35-40 pack years, which he discontinued in 1979.  

The VA pulmonary specialist continued with the pertinent 
history as follows:  Patient has reports of multiple chest 
radiograms in the record.  A chest film in 1990 was  reported 
to be normal.  Then he underwent CABG second time in 1992 and 
had a chest tube placed on the left side, since then the 
reports of the chest films indicate presence of "fibrotic 
changes" and "possible calcification" of the pleura on the 
left side around the area of the sixth rib.  CT scan of the 
chest done in January 2000, showed the noncalcified pleural 
plaque along the lower left lateral chest and no evidence of 
pulmonary parenchymal disease.  There is no pleural 
thickening or calcification on the right side as per the 
reports.  All of these points indicate that the pleural 
changes are likely to be secondary to the heart surgeries and 
chest tube placement on the left side.  Pulmonary function 
tests done at VAMC Phoenix in 1995 showed mild obstructive 
impairment with minimal decrease in carbon monoxide diffusing 
capacity.  Pulmonary function tests done at VAMC Phoenix in 
1997 showed mild air flow limitation, hyperinflation and air 
trapping, and significant decrease in carbon monoxide 
diffusing capacity.  Pulmonary function tests done at VAMC  
Phoenix in 1999 was a poor quality test and showed mild 
obstruction, worsening hyperinflation in air trapping and no 
change in carbon monoxide diffusing capacity. The change in 
the diffusing capacity could be secondary to chronic CHF that 
has been getting worse progressively and also secondary to 
the anemia, which has worsened over the past few years.  
Diffusing capacity has not been corrected to the hemoglobin.  
Lung biopsy done December of 2000 showed "benign lung 
parenchymal and bronchus".  Also found to have one 
"ferruginous body" and "no significant fibrosis is identified 
in the interstitium of the lung parenchyma".  

The VA pulmonary specialist explained in March 2002 that 
asbestosis is defined as a fibrotic condition of the lung 
parenchyma that develops several years after a significant 
exposure to the asbestos fibers.  After noting the criteria 
for a diagnosis, the physician opined that it was not likely 
that the veteran has asbestosis.  While the  veteran has a 
suitable history of asbestos exposure, the medical evidence 
does not indicate that he has significant fibrosis of the 
lung.  It is likely that the veteran's problems are related 
to his cardiac disease and unlikely to be secondary to the 
asbestosis for the reasons that are given above in the 
summary of his medical records.  It was noted that the 
presence of a single or of multiple Ferruginous bodies does 
not denote asbestosis.   Ferruginous bodies can be present in 
the normal lungs of urban dwellers in North America and 
Europe.  As far as is known at the present time, ferruginous 
bodies are unassociated  with any other clinical 
manifestations of asbestos exposure.  The veteran has pleural 
thickening in the left lower thorax, the most likely cause of  
which could be the multiple cardiac surgeries and insertion 
of chest tube in the past.  It is unlikely that the single 
pleural plaque in the veteran was caused by his exposure to 
asbestos.  Pleural plaques are almost always benign, do not 
interfere with lung function, and do not cause. symptoms.  
The lung function impairment noticed in the veteran between 
1995 and 1997 is more consistent with increased air trapping 
with hyperinflation than with any asbestos related pathology.  
The low DLCO is less likely to be from any asbestos-related 
pathology than from left ventricular failure, possible scar 
tissue secondary to pneumonia he was treated for during this 
time, and anemia.  

The VA pulmonary specialist further noted in March 2002 that 
asbestos exposure has not been proven to cause acute or 
chronic bronchitis, nor has it been proven to cause COPD.   
The etiology of the veteran's COPD is most likely secondary 
to smoking.  In addressing the veteran's service-connected 
pleural plaque, it was noted that such was not known to 
worsen asbestosis or asbestos-related lung disease.  The 
physician opined that it is not at all likely that the 
veteran's pleural plaque caused or aggravated any asbestosis 
or asbestos-related lung disease.  Finally, it was noted that 
benign  asbestos pleural plaques or any other kinds of 
pleural plaques are not known to contribute in the etiology 
of cor pulmonale.  

After receiving Dr. D's Memorandum, the Board, in accordance 
with Thurber v. Brown, 5 Vet. App. 119 (1993), informed the 
appellant's representative in a March 14, 2002, letter of the 
additional evidence, and provided an opportunity to respond.  
The appellant responded in May 2002 and submitted a letter 
from Dr. R. dated in May 2002, and a letter dated in May 2002 
from Dr. C, the Chief of the Pulmonary Section of the 
Southern Arizona VA Health Care System with a Medline Search 
attached, and a VA home oxygen therapy prescription dated in 
February 2002.  

The letter from Dr. R reads as follows:

(The veteran) is a very pleasant 75-year 
old white male who suffers from COPD.  He 
has been my patient since June of 2000, 
who had quite a bit of exposure to 
asbestos when he was in the service.  
Patient was apparently in the service 
from December of 1944 to October of 1945 
at which time he served on the U.S.S. Roy 
O. Hale.  Patient states that he was 
exposed to asbestos while on the ship for 
a year or so.  He states that the 
asbestos dust was noticed coming from the 
insulation.  Patient also does have a 
smoking history, probably a 40-pack year 
smoking history.  

I viewed the letter from R.F. Williams 
and also from Dr. N. Danamudi.  In this 
letter, it states that patient did have 
asbestos exposure, however they feel that 
the patient does not have asbestosis and 
that this is not causing his severe 
shortness of breath.  

I have been in practice for about 17 
years and I have done thousands of lung 
biopsies.  Even on patients that have had 
a long history of asbestosis and were 
found to, have mesothelioma, I have never 
had a biopsy that came back with an 
asbestosis body identified or even the 
presence of a ferruginous body in all of 
these thousands of biopsies.  In (the 
veteran's) biopsy, it had to be done 
very, fast so there was very small 
sampling of the biopsy and this may be 
why the patient did not have any 
pulmonary fibrosis on the biopsy.  
At any rate, patient does have other underlying problems, 
such as COPD, cor pulmonale as well as cardiomyopathy 
presently.  I do however feel that patient did have the 
exposure to the asbestos and feel that some of his disability 
is a direct result of his exposure to the asbestosis.  
Because of this, I feel that the patient should be given 
consideration and should at least get some help from the VA 
system.  

The letter from Dr. C reads as follows:

(The veteran) has a significant exposure 
to asbestos while in the military.  He 
had a lung biopsy showing an asbestos 
body (also call a ferruginous body.)  He 
had a CT scan of his lungs in July 2000.  
The report of this CT scan does not 
mention asbestos-associated 
abnormalities.  However he has bilateral 
pleural thickening which is consistent 
with asbestos pleural disease.  

Although his pleural disease may not be 
related to asbestos, and although 
asbestos bodies are found in otherwise 
normal persons, I cannot prove that he 
does not have asbestos related pleural 
disease.  
Asbestos pleural disease is known to be 
associated with decreases in pulmonary 
function and significant asbestos 
exposure is associated with a multitude 
of illnesses many of which he has.  
Although I would not state that it is 
highly probable that his shortness of 
breath, chest pain or other medical 
problems are caused by asbestos, I would 
like to point out it is probably that 
asbestosis is playing a role in his 
disabilities.  

Enclosed are some references and 
abstracts related to asbestos.

The veteran also submitted a February 2002 prescription for 
home oxygen therapy.  The prescription stated the veteran had 
been prescribed oxygen for the following conditions: 
bronchial asthma/chronic obstructive pulmonary disease 
(COPD)/ cor pulmonale/pulmonary hypertension/sleep 
apnea/exercise related hyperoxemia.  

Relevant Laws and Regulations.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  

The VA General Counsel in VAOPGPREC 4-2000 held that 
Paragraph 7.21a., b., c., and d.(3) of the Veterans Benefits 
Administration Adjudication Procedure Manual (M21-1), Part 
VI, and the fourth and fifth sentences of paragraph 7.21d. 
(1) of that manual are not substantive in nature.  However, 
relevant factors discussed in paragraphs 7.21a., b., c., must 
be considered and addressed by the Board in assessing the 
evidence regarding asbestos-related claims in order to 
fulfill the obligation under 38 U.S.C.A. § 71049d) (1) to 
provide an adequate statement of the reasons and bases for a 
decision.  Rating specialists must determine whether or not 
military records demonstrate evidence of asbestos exposure in 
service.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Veterans Benefits Administration Adjudication Procedure 
Manual (M21-1), Part VI, 7.21d.(2) provides that asbestosis, 
pleural effusions and fibrosis, and pleural plaques are rated 
analogous to silicosis.  

The General Rating Formula for Interstitial Lung disease 
(including silicosis) (diagnostic codes 6825 through 6833) is 
as follows: a 100 percent rating is provided when Forced 
Vital Capacity (FVC) is less than 50 percent predicted, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is less than 40 percent 
predicted, or; maximum exercise capacity is less than 15 
milliliters(ml)/kilograms (kg)/per minute (min) oxygen 
consumption with cardiorespiratory limitation, or, cor 
pulmonale or pulmonary hypertension, or; requires outpatient 
oxygen therapy.  A 60 percent rating is provided with FVC of 
50 to 64 percent predicted, or DLCO (SB) of 40 to 55 percent 
predicted or; maximum exercise capacity of 15 to 20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation.  A 30 
percent rating is provided with FVC of 65 to 74 percent 
predicted, or DLC (SB) of 56 to 65 percent predicted.  A 10 
percent rating is provided with FVC of 75 to 80 percent 
predicted, or DLCO (SB) of 66 to 80 percent predicted.  
38 C.F.R. § 4.97, Diagnostic Code 6832 (2001).  


                                          I.  Service 
Connection for Asbestosis

Analysis.  As a threshold matter the Board must address the 
issue of whether new and material evidence has been submitted 
to reopen the veteran's claim for service connection for 
asbestosis.  Since the May 1991 unappealed RO decision the 
veteran has submitted medical evidence that includes a 
diagnosis of asbestosis.  Previously there was no medical 
evidence of a diagnosis of asbestosis.  The competent 
evidence of a diagnosis of the disability at issue is 
obviously new and relevant to the issue of service connection 
for asbestosis.  The Federal Circuit has clearly stated that 
new and material evidence does not have be of such weight as 
to change the outcome of the prior decision.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  It is only necessary 
that the evidence be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The evidence submitted since the RO previously denied the 
claim is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
Therefore, the veteran's claim for service connection for 
lung disease, to include asbestosis is reopened.  

After the RO reopened the veteran's claim it proceeded to 
adjudicate the issue of service connection for a pulmonary 
disorder related to exposure to asbestos in service on the 
merits.  As the issue has been previously considered by the 
RO in the July 2000 rating decision and the veteran has been 
given an opportunity to present evidence and argument there 
is no prejudice in the Board proceeding to consider the issue 
of service connection for a pulmonary disorder, to include as 
due to exposure to asbestos.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The service medical records show no lung disease.  Variously 
diagnosed lung disorders, to include asbestosis, appear in 
the post-service medical evidence beginning in the late 
1970s.  The veteran asserts that he has asbestosis and 
chronic obstructive pulmonary disease which were caused by 
his exposure to asbestos in service.  The medical evidence 
and opinions that have addressed the questions of diagnosis 
and causation in this case are conflicting in nature.  As 
explained below, the Board finds that the evidence is in 
relative equipoise as to whether the veteran has asbestosis 
due to exposure to exposure to asbestosis during service.  
Under such circumstances, reasonable doubt is resolved in the 
veteran's favor.   

Following the procedures outlined in VA General Counsel in 
VAOPGPREC 4-2000 held that Paragraph 7.21a., b., c., and 
d.(3) of the Veterans Benefits Administration Adjudication 
Procedure Manual (M21-1), Part VI, and the fourth and fifth 
sentences of paragraph 7.21d. (1) the Board must consider 
whether or not the military record demonstrates exposure to 
asbestos in service.  The veteran's separation papers 
indicate he served aboard ship.  In Dyment v. West, 13 Vet. 
App. 141 (1999) the Court held that neither the Manual nor 
the Circular created a presumption of exposure to asbestos 
solely from shipboard service.  They are guidelines that 
direct raters to develop the record, ascertain whether there 
is evidence of exposure before, during, or after service and 
determine whether the disease is related to putative 
exposure.  See also Ennis v. Brown, 4 Vet. App. 523 (1993).  

The veteran has reported that as part of his duties he 
repaired and replaced pipes covered with asbestos.  That is 
consistent with the veteran's Notice of Separation from 
Service that reveals he was a machinist mate.  The statement 
of the veteran's Captain confirmed the asbestos insulation 
and damage suffered by the ship at the time of his service.  
Subsequent to his separation from the service the veteran 
worked in the plastering trade, as a truck driver and 
repaired vending machines.  The Board has concluded the 
veteran was exposed to asbestos in service.  

The medical evidence of record is conflicting as to whether 
the diagnostic criteria are met for a diagnosis of 
asbestosis.  In April 1992 the first notation of asbestosis 
appears in VA records.  In April 1994 VA records included an 
assessment of asbestosis.  While there were no reports of X-
rays, a CT scan or any other basis noted for the assessment, 
in 1995 VA examiners began to routinely include an assessment 
of possible pulmonary asbestosis, although in July 1996 a 
physician in a VA pulmonary clinic concluded that the 
veteran's shortness of breath was due to a combination of 
congestive heart failure, obesity and some component of COPD.  
A VA examination in November 1997 found no evidence of 
pleural or parenchymal disease.  The examiner's opinion was 
there was no evidence of asbestos disease.  Based on the 
veteran's history of smoking and coronary artery disease he 
related the veteran's symptoms to those disorders and not to 
asbestosis. 

The September 1998 medical statements from Dr. N. are not 
consistent with laboratory evidence of record and a VA 
physician in April 1999 again stated his opinion that the 
veteran did not have findings consistent with asbestosis.  He 
ordered and reviewed a CT scan and pulmonary function tests, 
which he reviewed after taking the veteran's history and 
examining the veteran.  He explained the veteran had evidence 
of true chronic obstructive pulmonary disease rather than 
restrictive disease.  A second VA examination in January 2000 
included a review of  X-rays, CT scan and pulmonary function 
tests and the conclusion was that there was no evidence of 
asbestosis.  In addition Dr. V provided an opinion as to the 
etiology of the veteran's his mild obstructive lung disease, 
as due to cigarette smoking and some contribution from 
congestive heart failure.  Finally, the Memorandum prepared 
by Dr. D in March 200, who is a pulmonary specialist and 
reviewed the claims folder, includes an opinion that the 
veteran did not have asbestosis to the absence of significant 
fibrosis of the lung.  Dr. D explained that the lung 
impairment demonstrated on pulmonary function tests was 
related to increased air trapping with hyperinflation rather 
than any asbestos related pathology.  Thus there is ample 
competent evidence that the veteran does not have asbestosis 
or any other asbestos related pulmonary disorder.  

However, there is a difference of opinion in the record as to 
whether or not the December 2000 findings of the Surgical 
Pathology Report support a diagnosis of asbestosis.  The 
veteran's private pulmonary physician, Dr. R, based a 
diagnosis of asbestosis on the presence of a ferruginous body 
found on lung biopsy.  Dr. C opined in May 2002 that asbestos 
played a causative role in the veteran's lung disease.  The 
latter physician noted that the veteran has a history of 
pleural thickening and attached a copy of abstracts of 
several articles related to asbestos, which includes a 
discussion of asbestos related diffuse pleural thickening.  
Also, the veteran has presented evidence from his treating 
physicians, Dr. R and Dr. N., who both opined that the 
veteran has asbestosis due to in-service exposure to 
asbestosis.  Drs. R and N provided a rationale for their 
opinions and the latter physician included references and 
abstracts related to asbestos.

The veteran was exposed to asbestos while serving as a 
machinist mate during service, and the Board finds that the 
evidence is in relative equipoise as to whether the veteran 
has asbestosis due to his in-service exposure to asbestos.  
Resolving the reasonable doubt raised by such evidence in the 
veteran's favor, the Board finds that service connection for 
asbestosis is warranted.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  
As to the question of service connection for a lung disorder 
other than asbestosis, the memorandum of Dr. D. provided a 
sound rationale, with citation to the clinical and laboratory 
evidence of record, for his opinion that the veteran's other 
lung diseases, to include COPD, were not related to asbestos 
exposure.  Other VA physicians have indicated similar 
opinions.  The private medical opinions discussed above focus 
on the question of asbestosis; there is little if any 
competent evidence that favors a claim that a lung disorder 
other than asbestosis is due to any incident of service.  The 
Board finds that Dr. D's opinion is the most probative 
evidence on this question because, in addition to his 
rationale, he reviewed the claims file and cited specific 
clinical and laboratory reports of record in support of his 
decision.  As the overwhelming evidence is against the claim 
of service connection for a lung disorder other than 
asbestosis, this aspect of the veteran's claim must be 
denied.  Id. 

The Board is cognizant of the fact that, as the result of 
this decision, the veteran has service and nonservice-
connected lung diseases.  The question of what degree of 
impairment is due to asbestosis versus, for example, COPD is 
a rating question that must be addressed by the RO.  See 
Waddell v. Brown, 5 Vet. App. 454 (1993).  The relevant 
question before the Board at this time is whether the veteran 
has any (emphasis added) lung impairment that can be 
attributed to asbestosis.  For the aforementioned reasons, 
the Board finds that some component of the veteran's overall 
lung impairment is due to in-service asbestos exposure.  
               
                                  
                           A compensable rating for a 
noncalcified pleural plaque

The veteran is also seeking a compensable rating for a 
noncalcified pleural plaque.  The claim is an original claim 
for a compensable rating and as such Fenderson v. West, 
12 Vet. App. 119 (1999) applies.  The Board reviewed the 
record for evidence indicating the veteran's service 
connected noncalcified pleural plaque caused respiratory 
impairment.  In August 1996 VA records revealed shortness of 
breath that was attributed to multiple factors.  A 
combination of coronary artery disease and chronic 
obstructive heart disease was related to his shortness of 
breath.  

In November 1997 the pulmonary function tests revealed 
decreased capacity that was consistent with emphysematous 
component of his obstructive disease.  The left pleural 
calcification was first noted in June 1998.  The April 1999 
VA examination report included a pulmonary function test, but 
there is no reference to the impairment shown being related 
to the pleural plaque.  In the January 2000 VA examination 
report it was recorded that the veteran had supplemental 
oxygen therapy prescribed by his private cardiologist.  The 
VA examiner reviewed the pulmonary function tests of October 
1995 and August 1998 but did not address whether any 
impairment was due to the pleural plaque.  

There are only two medical records that address the issue of 
whether or not the noncalcified pleural plaque has caused 
respiratory impairment.  They are the Memorandum prepared by 
Dr. D and the letter of May 2002 written by Dr. C.  Dr. D has 
stated unequivocally that pleural plaques do not interfere 
with lung function and do not cause symptoms.  He goes 
farther and relates the veteran's lung function impairment 
seen between 1995 and 1997 as more consistent with increased 
air trapping with hyperinflation.  He also indicated the low 
DLCO is more likely to be related to left ventricular 
failure, possible scar tissue secondary to pneumonia and 
anemia.  

In his May 2002 letter Dr. C says that asbestos pleural 
disease is known to be associated with decreases in pulmonary 
function.  He did not specifically indicate that pleural 
plaques cause impairment.  The Board has also considered the 
statement of Dr. N dated in February 2001.  He asserted that 
the veteran's shortness of breath was not solely related to 
his cardiomyopathy.  The Board concurs.  The record clearly 
demonstrates the veteran's pulmonary impairment includes a 
component of chronic obstructive pulmonary disease and 
obesity.  

The overwhelming preponderance of the evidence shows that the 
veteran's service-connected non-calcified pleural plaque is 
asymptomatic and not productive of any functional impairment 
during the entire period of time in question.  Fendersion, 
supra.  Accordingly, the assignment of a compensable rating 
for the noncalcified pleural plaque is not warranted.  
As the preponderance of the evidence is against the claim for 
the assignment of a compensable rating for the noncalcified 
pleural plaque, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for asbestosis is granted.    

Service connection for a lung disorder other than asbestosis 
is denied.    

A compensable rating for a noncalcified pleural plaque is 
denied.  




		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

